Citation Nr: 1638635	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety disorder, and psychotic disorder (claimed as schizophrenia).

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO in July 2007. In November 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing at the RO.  The hearing transcripts are associated with the claims files.

The issue of entitlement to service connection for an acquired psychiatric disorder has an extensive procedural history, which the Board will not recite in full.  Most recently, the Board denied the Veteran's service connection claim for an acquired psychiatric disorder in June 2013.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a December 2014 Memorandum Decision which vacated and remanded the Board's decision.

The issue of entitlement to service connection for a bilateral hearing loss disability was denied by the RO in an October 2014 Rating Decision.  The Veteran submitted a December 2014 Notice of Disagreement (NOD) and the RO has not issued a corresponding Statement of the Case (SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

In its December 2014 Memorandum Decision, the Court found the Board's statement of reasons and bases in the June 2013 denial of service connection for an acquired psychiatric disorder to be inadequate.  Specifically, the Court pointed to the Board's determination that the Veteran's statements with respect to the onset of psychiatric symptoms in service or in the year after separation were not credible.  The Court addressed (1) the Board's determination that the Veteran's statement in a September 2002 neurology treatment note that he had been suffering from the "past 35 years or perhaps longer" was inconsistent with the timing of the Veteran's current assertion that he suffered from hallucinations while in service, (2) the Board's determination that the lack of psychiatric complaints while receiving medical treatment from 1991 to 2000 weighed against the Veteran's credibility with respect to the existence of psychiatric symptoms, and (3) the Board's failure to adequately consider favorable evidence submitted by the Veteran's brother with respect to the onset of psychiatric symptoms, specifically suicidal ideation and auditory hallucinations. 

Having reviewed the December 2014 Memorandum Decision and the evidence of record, the Board has determined that remand is necessary in order to obtain an additional VA examination and corresponding medical opinion to properly address the complexity of the Veteran's claim.  Specifically, the Board finds that medical expertise is necessary to further address the Court's concerns and to determine the potential that the Veteran's physical exercise regimen may have alleviated psychiatric symptoms during service and the immediate aftermath and whether his work as a Morse Code operator or the death of President Kennedy may have caused or aggravated a psychiatric condition.

Bilateral Hearing Loss

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for a bilateral hearing loss disability.  The RO denied service connection for a bilateral hearing loss disability in an October 2014 rating decision. The Veteran submitted a December 2014 "Notice of Disagreement."  As such, the Veteran did submit an appropriate notice of disagreement (NOD) after the October 2014 rating decision denying service connection for a bilateral hearing loss disability.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case referable to the Veteran's service connection claim for a bilateral hearing loss disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for his psychiatric disorder, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

3. Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. An opinion regarding the etiology of any diagnosed psychiatric condition should be issued.
All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Specifically, the examiner should review and address as appropriate the lay statements and medical records submitted by the Veteran.  These include, but are not limited to: (1) an August 2007 statement from the Veteran's private physician with respect to post-service treatment (dated 8/22/2007 in VBMS); (2) a November 2007 statement from a fellow service member (dated 11/14/2007 in VBMS) and; (3) a statement by the Veteran's brother in support of his SSA benefits application that the Veteran began having symptoms in 1967 and that the Veteran's wife called him to report this (dated 10/22/2005 in VBMS).

Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner is also asked to discuss the relevance of the Veteran's testimony that (1) physical exercise helped subdue psychiatric symptoms until approximately 2001, (2) that his work as a Morse Code operator led to his psychiatric condition, and (3) that the death of President Kennedy led to his psychiatric condition.

Based on a review of the claims file and the clinical findings of the examination (if necessary), the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.  In doing so, the examiner should address any past diagnoses and reconcile any conflicting medical evidence.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

d) If the Veteran is diagnosed with a psychosis, to include schizophrenia, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychosis was sustained during service, is etiologically related to an injury or illness sustained by the Veteran during his active duty service, or was manifest within a year following separation from service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

If the examiner(s) is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.
 
4. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




